TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00504-CV


Brooks Special Company and Jerry Barth, Appellants

v.

State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GV-09-002020, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties have filed a joint motion to abate this appeal pending settlement
negotiations.  The motion is granted and the appeal is abated until April 19, 2013.  The parties shall
submit either a motion to reinstate or a joint status report concerning the status of settlement
negotiations no later than April 19, 2013.  Upon reinstatement, the appellee's brief will be due no
later than the thirtieth (30th) day following reinstatement.

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Abated
Filed:   December 18, 2012